PALLADINO, Judge,
dissenting.
I respectfully dissent. I believe that the majority fails to recognize the plain distinction between Supplemental Unemployment Benefits and Short Week Benefits and adopts an overly restrictive definition of the term remuneration contrary to the purpose of the Unemployment Compensation Law1 (Law).
The employees in this case worked less than 32 hours during a given work week but were paid as though they had worked for 32 hours because of a Short Week Benefits (SWB) plan established through a collective bargaining agreement. The majority concludes that the SWB are not remuneration under the Law and therefore cannot be utilized to determine the employees’ weekly wage. If, on the other hand, the SWB are held to be remuneration under the Law, then the employees’ weekly wages exceed the weekly benefit rate, thus making these employees ineligible for benefits. I believe the latter result is the correct one to reach.
*158I respectfully suggest that the focus of the majority in detailing the terms of the collective bargaining agreement is misdirected. The only relevant inquiry is whether the employees were employed under the Law. The intention of the parties to the collective bargaining agreement and their apparent attempt to circumvent the provisions of the Law are irrelevant. An examination of the Law reveals that employed persons are not intended beneficiaries of the unemployment compensation system.
Section 4(u) of the Law defines unemployed in pertinent part as follows:
An individual shall be deemed unemployed ... (II) with respect to any week of less than his full-time work if the remuneration paid or payable to him with respect to such week is less than his weekly benefit rate plus his partial benefit credit____
The term remuneration is not defined in the Law. In keeping with the remedial purposes of the Law which are to relieve the economic burdens of temporary unemployment while an individual is seeking other suitable employment, the term remuneration should not be strictly construed. Unemployment Compensation Board of Review v. Miedama, 27 Pa.Commonwealth Ct. 207, 365 A.2d 900 (1976). This court has defined remuneration as payment for services performed. Department of Corrections, State Correctional Institution at Graterford v. Unemployment Compensation Board of Review, 119 Pa.Commonwealth Ct. 296, 547 A.2d 470 (1988).
Eligibility for SWB is set forth in the Supplemental Unemployment Benefits Plan in pertinent part as follows: “An employee ... will receive a Short Week Benefit for any week in which some, but less than 32, hours are worked for the Company.”
A clear requirement for SWB is the performance of a minimum of one hour of work during a work week. The requirement that work be performed before short week benefits are dispensed distinguishes the SWB in this case from the supplemental unemployment benefits involved in *159Hargenrader v. Unemployment Compensation Board of Review, 99 Pa.Commonwealth Ct. 626, 513 A.2d 1135 (1986), upon which the majority relies.
In Hargenrader, this Court held that payments received by an employee under a supplemental unemployment compensation plan were not remuneration for services because the employee performed no services. Because the performance of some work is a prerequisite to obtaining SWB in the case before us, it seems clear that the payment of the benefits is in exchange for the services performed during that week. Therefore, I would hold that SWB are remuneration under the Law.
This interpretation is consistent with the policy of the Law which is set forth in section 752 in pertinent part as follows:
... Involuntary unemployment and its resulting burden of indigency falls with crushing force upon the unemployed worker, and ultimately upon the Commonwealth and its political subdivisions in the form of poor relief assistance. Security against unemployment and the spread of indigency can best be provided by the systematic setting aside of financial reserves to be used as compensation for loss of wages by employes during periods when they become unemployed through no fault of their own— The Legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this Commonwealth require the exercise of the police powers of the Commonwealth in the enactment of this act for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.
The plain fact is that the employees in this case have not suffered from the crushing force of indigency which can be caused by involuntary unemployment.
Accordingly, I would reverse.
SMITH, J., joins in this dissent.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §§ 801, 753(u) and 804(d)(1).